Illinois Official Reports

                                       Appellate Court



                            People v. Cohn, 2014 IL App (3d) 120910



Appellate Court           THE PEOPLE OF THE STATE OF ILLINOIS, Plaintiff-Appellee, v.
Caption                   JAMES V. COHN, Defendant-Appellant.


District & No.            Third District
                          Docket No. 3-12-0910


Filed                     November 10, 2014


Held                       Defendant’s conviction for failing to report to and register with a law
(Note: This syllabus enforcement agency within 90 days of his prior registration in
constitutes no part of the violation of section 6 of the Sex Offender Registration Act was
opinion of the court but upheld, notwithstanding the fact that the indictment erroneously cited
has been prepared by the section 3 of the Act, even though the factual allegations described a
Reporter of Decisions violation of section 6, since the charging instrument’s reference to an
for the convenience of incorrect section of a statute is considered a formal defect, not a
the reader.)               substantive defect, and in the absence of any claim that defendant was
                           prejudiced by the miscitation, reversal was not required; furthermore,
                           the sentence to incarceration for 5 years, the middle of the sentencing
                           range, was not an abuse of discretion, especially in view of the fact
                           that the offense was the third failure to register in the past 10 years,
                           and the consideration of defendant’s criminal history did not result in
                           any improper double enhancement.



Decision Under            Appeal from the Circuit Court of Will County, No. 12-CF-141; the
Review                    Hon. Sarah F. Jones, Judge, presiding.



Judgment                  Affirmed.
     Counsel on               Michael J. Pelletier and Kathleen Hill, both of State Appellate
     Appeal                   Defender’s Office, of Chicago, for appellant.

                              James Glasgow, State’s Attorney, of Joliet (Thomas D. Arado, of
                              State’s Attorneys Appellate Prosecutor’s Office, of counsel), for the
                              People.



     Panel                    JUSTICE HOLDRIDGE delivered the judgment of the court, with
                              opinion.
                              Justice Carter concurred in the judgment and opinion.
                              Justice Schmidt specially concurred, with opinion.

                                               OPINION

¶1         Defendant, James V. Cohn, a registered sex offender, failed to report to and register with a
       law enforcement agency within 90 days of his previous registration, in violation of section 6 of
       the Sex Offender Registration Act (the Act) (730 ILCS 150/6 (West 2012)). He was charged by
       indictment for the violation of section 6, but the indictment mistakenly cited section 3 of the
       Act. Defendant was convicted after a bench trial, and the court sentenced him to five years’
       incarceration. Defendant appeals, challenging the sufficiency of the evidence and the propriety
       of the sentencing hearing. We affirm.

¶2                                                 FACTS
¶3         Defendant was charged by criminal complaint with failure to register as a sex offender as a
       Class 2 felony. The complaint was superseded by indictment, which alleged:
               “[S]aid defendant, a sex offender, having been previously convicted of Failure to
               Register as a Sex Offender in the Circuit Court of Will County under case number 2008
               CF1034, failed to register in accordance with the provisions of the Sex Offender
               Registration Act as they apply to him, in that he knowingly failed to report in person to
               the law enforcement agency with whom he last registered, being the Joliet Police
               Department, within 90 days of that registration, having last registered on September 20,
               2011 and the date James Cohn was arrested being January 18, 2012, more than 90 days
               later, in violation of Chapter 730, Section 150/3, of the Illinois Compiled Statutes,
               2012, contrary to the Statute, and against the peace and dignity of the same People of
               the State of Illinois.”
       The charge was a Class 2 felony because defendant had a prior conviction for failure to
       register. See 730 ILCS 150/10 (West 2012). The court appointed a public defender. Defendant
       waived his right to a jury trial, and the cause proceeded to a bench trial.
¶4         The only witness to testify at trial was Detective Tizoc Landeros, who was in charge of sex
       offender registration for the Joliet police department. On September 20, 2011, defendant came
       to the police department to update his sex offender registration because he no longer had a
       vehicle registered in his name. Defendant completed a form titled “ILLINOIS SEX

                                                   -2-
       OFFENDER REGISTRATION ACT REGISTRATION FORM” reflecting his updated
       information. The registration form was admitted into evidence. On the back of the form, near
       defendant’s signature, the form read in bold, upper-case lettering, “I HAVE READ AND/OR
       HAD READ TO ME, THE ABOVE REQUIREMENTS. IT HAS BEEN EXPLAINED
       TO ME AND I UNDERSTAND MY DUTY TO REGISTER NEXT ON OR BEFORE
       12/20/2011.” Landeros informed defendant that he was required to register at the police
       department every 90 days, which meant that defendant needed to register again on or before
       December 20, 2011. Landeros gave defendant a copy of the registration form. Defendant had
       been registering at the Joliet police department for the past two or three years.
¶5         Landeros further testified that defendant did not register again until January 18, 2012,
       when defendant registered in person at the police station. At that time, defendant told Landeros
       that he had forgotten the December 20 registration date because his copy of the registration
       form was inside his wallet, which he had lost. Landeros arrested defendant for failure to
       register within 90 days of his most recent registration.
¶6         After the close of evidence, defense counsel argued that the court should find defendant not
       guilty because he did not knowingly fail to register. The court rejected that argument and found
       defendant guilty. Defendant filed a motion for a new trial, arguing that the court should not
       have found Landeros’s testimony credible and that defendant signed the registration form
       under duress. The court denied the motion.
¶7         The cause proceeded to sentencing. The State pointed out that defendant had previously
       been convicted twice for failure to register as a sex offender–once in 2007 and once in 2008,
       when he was sentenced to 3½ years’ incarceration. Based on that history, the State requested
       the court to sentence defendant at “the higher end of” the three- to seven-year sentencing
       range. Defense counsel argued that the court should look favorably on the fact that, although
       late, defendant attempted to register rather than avoiding the obligation altogether. In addition,
       counsel highlighted the fact that defendant had a heart attack while in pretrial custody and that
       a sentence of probation would allow defendant better access to medical treatment. In
       allocution, defendant stated that he made a mistake and got his dates confused.
¶8         The court noted that this was defendant’s third conviction for failure to register as a sex
       offender. The court stated that it had considered all applicable factors in aggravation and
       mitigation. It sentenced defendant to five years’ incarceration.
¶9         Defendant filed a motion to reconsider the sentence, arguing that the five-year sentence
       was excessive. The court denied the motion. Defendant appeals.

¶ 10                                        ANALYSIS
¶ 11      On appeal, defendant claims that: (1) the evidence was insufficient to prove him guilty
       beyond a reasonable doubt; (2) his sentence was excessive; and (3) the court relied on an
       inherent element as an aggravating factor in sentencing, resulting in improper double
       enhancement.

¶ 12                                 I. Sufficiency of the Evidence
¶ 13       Defendant frames this issue as one of the sufficiency of the evidence, when it actually
       concerns the adequacy of the charging information. The indictment erroneously cited section 3
       of the Act (730 ILCS 150/3 (West 2012)), while the factual allegations made in the indictment

                                                   -3-
       describe a violation of section 6 of the Act (730 ILCS 150/6 (West 2012)). Defendant argues
       that because the State did not provide sufficient evidence to prove defendant guilty of a
       violation of section 3, defendant’s conviction must be vacated. We disagree.
¶ 14       Section 111-3 of the Code of Criminal Procedure of 1963 (the Code) (725 ILCS 5/111-3
       (West 2012)) requires that the charging instrument cite the statutory provision alleged to have
       been violated. However, “the mere reference in a charging instrument to an incorrect chapter
       or section of a statute is regarded as a formal rather than a substantive defect.” People v.
       McBrien, 144 Ill. App. 3d 489, 495 (1986). Formal defects do not require reversal unless the
       defendant establishes prejudice from the defect. Id. “Only where the defendant demonstrates
       prejudice will the mere fact that a criminal complaint contains an incorrect citation to the
       criminal statute be grounds for dismissal of the conviction.” People v. Melton, 282 Ill. App. 3d
       408, 415 (1996).
¶ 15       When the sufficiency of a charging instrument is challenged for the first time on appeal,
       strict compliance with section 111-3 of the Code (725 ILCS 5/111-3 (West 2012)) is not
       required. Melton, 282 Ill. App. 3d at 416. Instead, a charging instrument challenged for the first
       time on appeal will be considered sufficient so long as it (1) apprised the accused of the precise
       offense charged with sufficient specificity to prepare his defense, and (2) allows pleading the
       resulting conviction as a bar to future prosecution arising out of the same conduct. McBrien,
       144 Ill. App. 3d at 495-96.
¶ 16       In the present case, defendant makes no contention that he was prejudiced by the
       miscitation in the indictment. The language of the indictment made it clear that defendant was
       being accused of a violation of section 6 of the Act rather than section 3. Section 6 requires a
       sex offender to report to a law enforcement agency “no later than 90 days after the date of his
       or her last registration.” 730 ILCS 150/6 (West 2012). The factual basis contained in the
       indictment alleged that defendant “failed to report in person to the law enforcement agency
       with whom he last registered on September 20, 2011 and the date James Cohn was arrested
       being January 18, 2012, more than 90 days later.” Section 3 of the Act requires sex offenders to
       register “within 3 days of beginning school, or establishing a residence, place of employment,
       or temporary domicile.” 730 ILCS 150/3(b) (West 2012). It is clear from the facts described in
       the indictment that defendant was being charged with a violation of section 6 rather than
       section 3. Therefore, reversal of his conviction is not warranted. Although defendant was not
       perfectly charged, he was properly charged. See Melton, 282 Ill. App. 3d at 416.
¶ 17       Defendant relies on People v. Lloyd, 2013 IL 113510, for the proposition that a defendant
       cannot be found guilty of an uncharged offense. In Lloyd, defendant was charged with criminal
       sexual assault (720 ILCS 5/12-13(a)(2) (West 2008)). On appeal before the supreme court, the
       State argued that the evidence was sufficient to support a conviction for the uncharged offense
       of aggravated criminal sexual abuse (720 ILCS 5/12-16(d) (West 2008)) and requested the
       court to impose such a conviction. The court rejected that argument, explaining that “we can
       only consider the evidence regarding the actual charges the State chose to bring against him,
       and not the fact that he may be guilty of the uncharged offense.” Lloyd, 2013 IL 113510, ¶ 45.
¶ 18       In the present case, the charge the State “chose to bring against” defendant was a violation
       of section 6 of the Act, as described by the factual basis of the indictment. Id. The only problem
       with the charging instrument was a typographical error that referenced section 3 rather than
       section 6. To the contrary, in Lloyd, the State intentionally charged the defendant with a
       particular offense and then on appeal attempted to impose a conviction for a different offense.

                                                   -4-
       In the present case, the typographical error does not change the fact that defendant was charged
       with a violation of section 6 from the onset. Defendant is not being found guilty of an
       uncharged offense, as described by Lloyd.

¶ 19                                      II. Excessive Sentence
¶ 20       Defendant argues that the trial court erred by imposing a “harsh” five-year sentence.
¶ 21       A reviewing court may not alter a defendant’s sentence absent an abuse of discretion by the
       sentencing court. People v. Alexander, 239 Ill. 2d 205, 212 (2010). A sentence will be deemed
       an abuse of discretion where the sentence is greatly at variance with the spirit and purpose of
       the law or manifestly disproportionate to the nature of the offense. Id.
¶ 22       The trial court did not abuse its discretion by sentencing defendant to five years’
       incarceration for his Class 2 felony of failing to register as a sex offender. The sentencing range
       for a Class 2 felony is three to seven years. 730 ILCS 5/5-4.5-35 (West 2012). This was
       defendant’s third offense for failure to register in the previous 10 years. Defendant was
       sentenced to 2 years for his first offense and 3½ years for his second offense. Now on
       defendant’s third offense, the court sentenced him to five years, which was squarely in the
       middle of the Class 2 sentencing range. That sentence was not “harsh,” and it certainly was not
       an abuse of discretion.

¶ 23                                   III. Inherent Aggravating Factor
¶ 24       Defendant asks us to remand the cause for resentencing because the trial court relied on a
       factor in aggravation that was an element of the underlying offense, resulting in an improper
       “double enhancement” of defendant’s sentence. See People v. Phelps, 211 Ill. 2d 1, 12 (2004).
       Specifically, defendant argues that the court relied on defendant’s prior conviction for failure
       to register as a sex offender as an aggravating factor, after that conviction was also used to
       enhance the present offense from a Class 3 to a Class 2 felony.
¶ 25       Defendant did not object to this claimed error at sentencing or raise it in a postsentencing
       motion. A defendant must do both to preserve a sentencing error for review on appeal. People
       v. Hillier, 237 Ill. 2d 539, 544 (2010). Because defendant failed to preserve this claim of error
       below, review of the error on appeal is limited by the plain error doctrine. Id. at 545.
¶ 26       The first step in a plain error analysis is to determine whether a “plain error” occurred.
       People v. Piatkowski, 225 Ill. 2d 551, 564-65 (2007). The word “plain” here “is synonymous
       with ‘clear’ and is the equivalent of ‘obvious.’ ” Id. at 565 n.2.
¶ 27       If the reviewing court determines that the trial court committed a clear or obvious (or
       “plain”) error, it proceeds to the second step in the analysis: determining whether the error is
       reversible. A plain error is reversible only when: (1) “the evidence is so closely balanced that
       the error alone threatened to tip the scales of justice against the defendant, regardless of the
       seriousness of the error,” or (2) the error is “so serious that it affected the fairness of the
       defendant’s trial and challenged the integrity of the judicial process, regardless of the closeness
       of the evidence.” Piatkowski, 225 Ill. 2d at 565; People v. Herron, 215 Ill. 2d 167, 178-79
       (2005).
¶ 28       On appeal, defendant bears the burden of establishing that the plain error test has been
       satisfied. Hillier, 237 Ill. 2d at 545. A defendant may raise a plain error argument for the first
       time in his reply brief. People v. Ramsey, 239 Ill. 2d 342, 412 (2010). In the present case, the

                                                    -5-
       State in its appellee’s brief argued that defendant failed to preserve the alleged sentencing
       error. In his reply brief, defendant responds with the following argument about the plain error
       doctrine in toto:
               “The State also incorrectly argues that this argument should be deemed forfeited.
               [Citation.] However, our Supreme Court has established that reliance on an improper
               factor in aggravation in sentencing implicates a defendant’s fundamental right to
               liberty, and thus constitutes plain error, even if it is not preserved in a motion for a new
               trial. People v. Martin, 119 Ill. 2d 453, 458 (1988); People v. Kopczick, 312 Ill. App. 3d
               843, 852 (3d Dist. 2000) (trial judge’s reliance on an improper aggravating factor
               impinges upon the fundamental right to liberty, and thus is plain error).”
       Although defendant’s argument for the application of the plain error doctrine is thin, it is
       sufficient to raise plain error as an issue and trigger our analysis under the plain error doctrine.
¶ 29       Accordingly, we turn to the first step in the plain error analysis, i.e., the determination of
       whether a “plain error” occurred. “As a general rule, the consideration of a factor which is
       necessarily implicit in an offense cannot be used as an aggravating factor in sentencing.”
       People v. Burge, 254 Ill. App. 3d 85, 88 (1993). However, “this rule should not be applied
       rigidly.” Id.
¶ 30       The court’s sentence did not constitute double enhancement. The court considered
       defendant’s criminal history as a whole prior to sentencing defendant, in addition to all other
       factors in aggravation and mitigation. Defendant had two recent convictions for the same
       offense as that charged in the present case. Only one of those convictions was needed to
       enhance the present offense from a Class 3 to a Class 2 felony. 730 ILCS 150/10 (West 2012).
       The court’s consideration of defendant’s criminal history in general was appropriate and did
       not result in improper double enhancement.
¶ 31       There was no plain error. Therefore, we do not reach the question whether the error is
       reversible.

¶ 32                                       CONCLUSION
¶ 33      The judgment of the circuit court of Will County is affirmed.

¶ 34      Affirmed.

¶ 35       JUSTICE SCHMIDT, specially concurring.
¶ 36       While I concur in the judgment, I do not join in the analysis relating to the “inherent
       aggravating factor.” Supra ¶¶ 26-28. Defendant did not raise this issue below either at
       sentencing or in his postsentencing motion. The issue is therefore forfeited. See People v.
       Bannister, 232 Ill. 2d 52 (2008); People v. Hillier, 237 Ill. 2d 539 (2010); 730 ILCS
       5/5-4.5-50(d) (West 2012).
¶ 37       Defendant did not address the forfeiture/plain error issue in his initial brief. The State
       argued forfeiture in its brief. In his reply brief, defendant makes the following argument (and
       only the following argument) with respect to the State’s forfeiture argument:
              “The State also incorrectly argues that this argument should be deemed forfeited.
              (State’s Br. 19) However, our Supreme Court has established that reliance on an


                                                    -6-
                improper factor in aggravation in sentencing implicates a defendant’s fundamental
                right to liberty, and thus constitutes plain error, even if it is not preserved in a motion
                for a new trial. People v. Martin, 119 Ill. 2d 453, 458 (1988); People v. Kopczick, 312
                Ill. App. 3d 843, 852 (3d Dist. 2000) (trial judge’s reliance on an improper aggravating
                factor impinges upon the fundamental right to liberty, and thus is plain error).”
¶ 38        To the extent that the above argument constitutes a request in support of plain error review,
       it is not only unpersuasive, it is wrong. First of all, every error in a criminal trial arguably
       impinges upon a defendant’s fundamental right to liberty. The supreme court has never said
       that errors that impinge upon the fundamental right to liberty are, ipso facto, plain error. To the
       contrary, our supreme court has said, “It is well settled that, to preserve a claim of sentencing
       error, both a contemporaneous objection and a written postsentencing motion raising the issue
       are required.” People v. Hillier, 237 Ill. 2d at 544.
¶ 39        “The plain-error doctrine is a narrow and limited exception” to the forfeiture rule. Id. at
       545. “To obtain relief under this rule, a defendant must first show that a clear or obvious error
       occurred. [Citation.] In the sentencing context, a defendant must then show that (1) the
       evidence at the sentencing hearing was closely balanced, or (2) the error was so egregious as to
       deny the defendant a fair sentencing hearing.” Id. “If the defendant fails to meet his burden, the
       procedure default will be honored.” Id. Quite frankly, I have trouble comprehending the
       concept of closely balanced evidence at a sentencing hearing. In Hillier, the supreme court did
       not have to explain what it meant by that statement since it found the issue forfeited.
¶ 40        The second prong elicited in Hillier was, again, that the error was so egregious as to deny
       the defendant a fair sentencing hearing. Id. However, defendant has failed to meet his burden
       of persuasion since he makes no attempt at persuasion on this second prong, other than a flat
       and incorrect statement that “reliance on an improper factor in aggravation in sentencing
       implicates a defendant’s fundamental right to liberty, and thus constitutes plain error.” In
       essence, defendant’s argument is that the plain error doctrine is a general savings clause to be
       used to preserve all errors affecting substantial rights that have not been brought to the trial
       court’s attention. However, our supreme court has explicitedly rejected this notion. People v.
       Herron, 215 Ill. 2d 167, 177 (2005). To the extent that Kopczick, relied upon by defendant, was
       a correct statement of the law in 2000, it clearly is no more. See also People v. Ahlers, 402 Ill.
       App. 3d 726 (2010).
¶ 41        I note that had this issue not been forfeited, I would agree with the majority’s analysis.
       However, since I find it forfeited, I specially concur.




                                                    -7-